Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on February 5, 2021.
Claims 1, 4-6, 8-10, 12-14, 16, 19-21, 23-25, 27-29 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 1, 4-6, 8-10, 12-14, 16, 19-21, 23-25, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendments to claims 1, 12, 16, and 27 have addressed the rejections.  Accordingly the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 12-14, 27-29 were rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz et al. US Patent Publication No. 2010/0250747 in view of Zhao et al. US Patent Publication No. 2019/0319930 and Pang US Patent Publication No. 2016/0063088.  
The amendments to claims 12 and 27 have overcome the prior rejections.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 12-14, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. US Patent Publication No. 2010/0085920 (“Chari”) in view of Zhao et al. US Patent Publication No. 2019/0319930 (“Zhao”) and Zhang et al. US Patent Publication No. 2012/0281585 (“Zhang”).

Regarding claim 12, Chari teaches a method for establishing network layer connectivity between a network layer device and a host, the method comprising:
generating, by a routing component implemented on the host, a first message, wherein the first message identifies the network layer device for network layer connectivity using a data link layer identifier of the network layer device (para. [0072] query… to determine the IP address corresponding to the MAC address);
transmitting, by the routing component, the first message to a network controller (para. [0072] query… para. [0076] AARP server can be queried);
receiving, by the routing component from the network controller, a second message for configuring the host to communicate with the network layer device using a network layer identifier of the network layer device (para. [0071] maintain a MAC-address-to-IP address mapping.  para. [0077] local client table being updated with the client mac address, the client IP address); and 
establishing, at the host, network layer connectivity with the network layer device based on the network layer identifier (para. [0059] host routes to be set up for the client device at the access nodes para. [0123] setting up routes to the client device.  para. [0126] route packets destined for the client device).
Chari does not expressly teach the routing component is a routing container and the first message comprising a host network layer identifier of the host.
Zhao teaches a host comprising a routing container used for communications (para. [0008] container deployment.  para. [0045] network device 260 can obtain a container to provide IP connectivity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Chari with Zhao by implementing a routing container such that 
	Zhang teaches a first message comprising a host network layer identifier of the host (para. [0111] query message includes a source IP address of the source access point.  para. [0112] returns the IP address… to the source access point according to the source IP address).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Chari with Zhang’s disclosure of transmitting a message with an IP address such that an IP address of the node is included in the query message.  One of ordinary skill in the art would have been motivated to do so because Chari describes a node sending a query and receiving a response.  It would have been similar beneficial to have provided the IP address so that the response is properly routed to the node that transmitted the query.

Regarding claim 27, Chari teaches a system for establishing network layer connectivity between a network layer device and a host, the system comprising: control circuitry configured to: 
generate, by a routing component implemented on the host, a first message, wherein the first message identifies the network layer device for network layer connectivity using a data link layer identifier of the network layer device (para. [0072] query… to determine the IP address corresponding to the MAC address);
transmit, by the routing component, the first message to a network controller (para. [0072] query… para. [0076] AARP server can be queried);
receive, by the routing component from the network controller, a second message for configuring the host to communicate with the network layer device using a network layer identifier of the network layer device (para. [0071] maintain a MAC-address-to-IP address mapping.  para. [0077] local client table being updated with the client mac address, the client IP address); and 

Chari does not expressly teach the routing component is a routing container and the first message comprising a host network layer identifier of the host.
Zhao teaches a host comprising a routing container used for communications (para. [0008] container deployment.  para. [0045] network device 260 can obtain a container to provide IP connectivity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Chari with Zhao by implementing a routing container such that the host of Chari communicates with the controller using the container.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling rapid, automated updating of network devices (para. [0008]) and the addition of new functionalities such as IP connectivity (para. [0016],[0046]).
	Zhang teaches a first message comprising a host network layer identifier of the host (para. [0111] query message includes a source IP address of the source access point.  para. [0112] returns the IP address… to the source access point according to the source IP address).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Chari with Zhang’s disclosure of transmitting a message with an IP address such that an IP address of the node is included in the query message.  One of ordinary skill in the art would have been motivated to do so because Chari describes a node sending a query and receiving a response.  It would have been similar beneficial to have provided the IP address so that the response is properly routed to the node that transmitted the query.


Zhao teaches receiving, at a host, a routing container from a master container node, wherein the routing container is programmed to establish communication between the host and another device (para. [0045] network device 260 can receive a platform container.  network device 260 can obtain a container to provide IP connectivity.  para. [0046] container can include a first interface for routing traffic).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Chari with Zhao’s disclosure such that the container is received from a master container node and is used to establish a communication with the network controller.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling rapid, automated updating of network devices (para. [0008]) and the addition of new functionalities such as IP connectivity (para. [0016],[0046]).

Regarding claim 14, Chari in view of Zhao and Zhang teach the method of claim 12.  Chari teaches wherein the data link layer identifier of the network layer device is received from the host that uses a discovery protocol to detect the network layer device (para. [0059] MAC address of the client device is obtained at the access node of attachment.  para. [0061] detecting a MAC address).  Chari does not teach that that identifier is received by the routing container.  
Zhao describes utilizing a routing container for functionalities including IP connectivity (para. para. [0045]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chari and Zhao’s disclosure of a container that performs network connectivity such that identifier is received by the container.  One of ordinary skill in the art would have been motivated to do so for benefits of enabling automated updating of network devices (para. [0008]) and the addition of new functionalities such as IP connectivity (para. [0016],[0046]).

.

Allowable Subject Matter
Claims 1, 4-6, 8-10, 16, 19-21, 23-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Chen US Patent Publication No. 2006/0002384 (para. [0019] IP-based device 52 is connected to the Internet 46 through the IP address IPa.  para. [0020] host 42 has a look-up table 44 for recording mapping information between the MAC addresses and the IP addresses.   para. [0032] IP-based device 52 looks up the look-up table 44 of the host 42 to query the IP address of the IP-based device 62 in charge of the network device 66b1 (step 106). Then, the IP-based device 52 encloses the packet 70 with the IP addresses of the IP-based devices 52 and 62 in a second packet and transmits the second packet to the IP-based device 62 through the Internet)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445